Exhibit SEPARATION AND STOCK REPURCHASE AGREEMENT This Separation and Stock Repurchase Agreement (this “Agreement”) is entered into and shall be effective as of September 4, 2014 (the “Execution Date”) by and between NuZee, Inc., a Nevada corporation (the “Company”), Craig Hagopian (“Hagopian”) and Satoru Yukie (“Yukie”) (each of the foregoing, a “Party,” and collectively, the “Parties”) based on the following facts: W I T N E S S E T H A. Each of Hagopian and Yukie have resigned as officers, directors, and employees of the Company as of August 19, 2014; and B. The Company has agreed to repurchase from Hagopian and Yukie 1,216,000 and 1,520,000, respectively, (collectively, the “Repurchase Shares”). A G R E E M E N T Based on the foregoing, and in consideration of the mutual agreements, covenants, and conditions contained herein, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Parties hereby agree as follows: 1.
